Citation Nr: 0424340	
Decision Date: 09/01/04    Archive Date: 09/15/04

DOCKET NO.  98-18 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased rating, greater than 20 
percent, for Raynaud' s disease.  

2.  Entitlement to an increased rating, greater than 10 
percent, for residuals of a shrapnel wound to the left thigh.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Veteran and the veteran's aunt.




ATTORNEY FOR THE BOARD

Ambler T. Jackson, Law Clerk


INTRODUCTION

The veteran served on active duty from October 1995 to April 
1997.  He had prior unverified active service in excess of 9 
months.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 rating decision from 
the Department of Veterans' Affairs (VA) Regional Office (RO) 
in Chicago, Illinois, where the RO granted service connection 
for Raynaud's disease and residuals of a shrapnel wound to 
the left thigh, assigning noncompensable ratings for both 
disabilities, effective April 1997.  

This case was previously before the Board.  The Board 
remanded the above-mentioned issues to the RO in June 2000 
and again in August 2003.  The RO has complied with the 
Board's Remands.  


FINDINGS OF FACT

1.  Raynaud's disease is manifested by complaints of pain and 
swelling of the fingers and hands on exposure to cold 
temperatures; numbness and tingling in the extremities; 
complaints of daily blotching and color changes from red to 
white.  

2.  Residuals of shrapnel wound to the left thigh are 
manifested by pain, numbness, decreased sensation, tenderness 
and slight left-sided weakness.  



CONCLUSIONS OF LAW

1.  The VA has fully informed the veteran of the evidence 
necessary to substantiate his claim and VA has made 
reasonable efforts to develop such evidence.  

2.  The criteria for an increased rating, greater than 20 
percent, for Raynaud's disease from August 1997 to January 
1998 have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.104, 
Diagnostic Code 7117 (revised effective January 12, 1998 (62 
FR 65207 (December 11, 1997)) (2003).  

3.  The criteria for an increased rating, greater than 20 
percent, for Raynaud's disease from January 1998 have not 
been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.104, Diagnostic 
Code 7117 (revised effective January 12, 1998 (62 FR 65207 
(December 11, 1997)) (2003).  

4.  The criteria for entitlement to an increased rating, 
greater than 10 percent, for residuals of a shrapnel wound to 
the left thigh have not been met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 
4.124a, Diagnostic Code 8526 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), was signed 
into law.  This liberalizing law is applicable to this 
appeal.  

In the recently decided case of Pelegrini v. Principi, 18 
Vet.App. 112, (2004), referred to as Pelegrini II, the United 
States Court of Appeals for Veterans Claims (Court) 
essentially held that VA must provide notice "upon receipt" 
and "when" mandate that notice precede an initial 
unfavorable AOJ (agency of original jurisdiction) decision on 
a service-connection claim.  The Court also specifically 
recognized that, where, as in the case currently before the 
Board, that notice was not mandated at the time of the 
initial AOJ decision, the AOJ did not err in not providing 
such notice specifically complying with section 5103(a)/§ 
3.159(b)(1) because an initial AOJ adjudication had already 
occurred.  For the reasons enumerated below, there is no 
indication that there is any prejudice to the veteran by the 
order of the events in this case.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Any error in the sequence of events is 
not shown to have any effect on the case, or to cause injury 
to the veteran.  As such, the Board concludes that any such 
error is harmless, and does not prohibit consideration of 
this matter on the merits.  See ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998); Miles v. Mississippi 
Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  

In the veteran's case, the decision of November 1997 was 
issued prior to the enactment of VCAA.  In November 1997, the 
RO granted the veteran's claims for entitlement to service 
connection for Raynaud's Disease and residuals of a shrapnel 
wound to the left thigh, assigning a noncompensable rating 
for both disabilities, effective April 1997.  Dissatisfied 
with the noncompensable disability ratings assigned, the 
veteran filed a timely Notice of Disagreement and the RO 
issued a Statement of the Case in September 1998.  
Thereafter, the veteran perfected an appeal before the Board.  

In June 2000, the Board remanded the issues to the RO to give 
the RO an opportunity to consider additional evidence that 
was submitted subsequent to the appeal being certified and 
transferred to the Board for appellate review.  

In January 2001, based on review of the additional evidence 
submitted, the RO increased the veteran's disability rating 
for Raynaud's disease to 20 percent, effective April 1997.  

By correspondence dated in March 2001, the RO sent the 
veteran information pertaining to VCAA.  A Supplemental 
Statement of the Case was issued in April 2002.  In August 
2002, the Board's Development Request Letter informed the RO 
of what additional evidence was necessary to develop the 
veteran's claims and what was being done to assist him in 
substantiating his claims.  

By correspondence dated in November 2002, the veteran was 
informed that the Board would be undertaking additional 
development in the veteran's case.  In August 2003, in light 
of recent case law and policy considerations, the Board 
remanded the case to the RO for further development.  Based 
on review of additional evidence submitted and the entire 
record, in an October 2003 Supplemental Statement of the 
Case, which contained the appropriate law and regulations, 
the veteran was notified of the RO's decision to increased 
his noncompensable disability rating for residuals of a 
shrapnel wound to the left thigh.  

The Board concludes that discussions as contained in the 
September 1998 Statement of the Case, the January 2001 rating 
decision and the January 2001 Supplemental Statement of the 
Case; the March 2001 correspondence pertaining to VCAA; the 
Board's August 2002 Development Request Letter; the RO's 
November 2002 correspondence; and the October 2003 
Supplemental Statement of the Case, have provided the veteran 
with sufficient information regarding the applicable law and 
regulations.  

Factual Background

Service medical records reveal that on September 21, 1994, 
the veteran sustained a shell fragment wound to the left 
anterior medial thigh due to the discharge of an explosive 
device.  The entrance wound was in the left medial thigh with 
the exit wound in the lateral medial thigh.  X-ray films of 
the left femur were negative for a foreign body in the bone.  
During the course of treatment, the foreign body was removed 
from the left medial thigh.  The wound was cleaned with 
Neosporin (NS) and a Penrose drain was left in place.  On day 
2, the wound was clean and dried, and the drain removed.  He 
was placed on limited profile for 14 days. When seen about a 
week later, it was noted that the wound did not impair 
walking.  Less than 2 weeks after the incident, the veteran 
reported no complaints.  He was able to ambulate well, and 
was returned to full duty.  In late November 1994, the 
veteran complained of wound pain.  Objectively, there was no 
sign of infection, or any retained foreign body.  Strength 
was 5/5, and there was a full range of motion in the left 
lower extremity. 

In November 1997, service connection was granted for 
residuals of a shrapnel wound to the left thigh, and a 
noncompensable disability rating was awarded, primarily on 
the findings of VA Compensation and Pension Examination, 
dated in October 1997.  The examination of the lower 
extremities revealed two very small punctate scars over the 
left anterior surface of the thigh, which reflected the 
shrapnel wound of the left thigh that occurred in 1994, which 
was debrided.  There was numbness over an area just above the 
left knee on the anterior surface to the thigh, which 
measured 5 inches by 3 inches.  Over the referenced area of 
numbness, there was decreased sensation.  The diagnosis was 
old shrapnel injury to the left thigh with neurological 
deficit as described above.  

Regarding Raynaud's disease, the November 1997 rating 
decision stated that service connection for Raynaud's disease 
was established secondary to the service connected disability 
of Hodgkin's Lymphoma.  A noncompensable disability rating 
for Raynaud's disease was primarily based on review of the 
service medical records and a medical statement authored by a 
staff physician at Wright-Patterson Air Force Base, dated in 
August 1997, wherein the physician opined that the veteran's 
Hodgkin's disease resulted in infrequent episodes of cold-
induced pain and swelling of the hands, with accompanying 
erythema, and that these symptoms were consistent with 
Raynaud's syndrome.  

In February 1999, the veteran presented personal testimony at 
an RO hearing in Chicago, Illinois.  The veteran testified 
that the disability rating percentages assigned were improper 
due to the inadequacy of the October 1997 VA Compensation and 
Pension examination.  With respect to the shrapnel wound to 
the left thigh, he stated that he experienced numbness in his 
left thigh where he sustained a shell fragment wound.  He 
described the scar as tender, especially after walking.  The 
veteran testified that the symptoms associated with Raynaud's 
disease were primarily aggravated by exposure to cold 
temperatures.  The cold caused his hands to swell up , which 
resulted in great pain.  He testified that the pain was not 
limited to his hands, but rather he also experienced the pain 
in his extremities, for example, in his calves.  The 
veteran's aunt testified that the symptoms associated with 
Raynaud's disease occurred very frequently; however, she did 
not quantify the frequency.  

 In January 2000, the veteran submitted additional evidence 
in support of his claims for entitlement to a compensable 
rating for Raynaud's disease and residuals of a shrapnel 
wound to the left thigh.  Of particular importance was as 
medical record from Wright-Patterson Medical Center, dated in 
August 1998, which initially revealed that the physician was 
unaware of any complications associated with residuals of a 
shrapnel wound to the left thigh.  Later, in August 1998, a 
medical record showed that the shrapnel wound to the thigh 
was removed and totally clear.  

Based on the additional medical evidence submitted, the RO, 
in January 2001, increased the noncompensable disability 
rating for Raynaud's disease to 20 percent; however, the 
noncompensable disability rating for residuals of shrapnel 
wound to the left thigh was continued.  

Associated with the claims file is a Chronological Record of 
Medical Care form, dated in January 2001, from Wright-
Peterson Air Force Base showed that the veteran continued to 
complain of cold hand sensation.  

In a July 2002 statement, the veteran maintained that an 
evaluation in excess of 20 percent was warranted for 
Raynaud's disease because he experienced symptoms associated 
with the disease on a daily basis.  At the time of the 
initial grant of service connection, residuals of shrapnel 
wound to the left thigh was rated under Diagnostic Code 7805.  
The veteran maintained that residuals of the shrapnel wound 
to the left thigh should be rated under a Diagnostic Code 
that considered the neurological impairment associated with 
the decreased sensation experienced by the veteran.  

In the Board's August 2002 Development Request Letter, the 
Board determined that additional development was necessary to 
adjudicate the veteran's claims.  In addressing the veteran's 
contention that Diagnostic Code 7805 was not the most 
appropriate code to evaluate residuals of a shrapnel wound to 
the left thigh, the Board instructed the RO to identify the 
nerve group involved, and if there were neurological findings 
on VA examination, associated with the disability, the RO was 
to state the medical findings in conformity with those 
criteria.  

On VA Compensation and Pension examination dated in May 2003, 
the examiner indicated that the claims file was reviewed.  
The veteran related that Raynaud's disease, ever since the 
chemotherapy treatment, caused daily blotching and color 
change from red to white in both of his hands and his calves.  
He also experienced swelling and pain.  Reaching into a 
cooler or holding a cold drink was described as impossible 
due to the pain that resulted.  The symptoms associated with 
his hands generally have remained stable; however, the 
symptoms experienced in his legs have worsened and he 
experienced pain nightly him nightly.  He experienced most 
pain when sitting.  The symptoms have resulted in him having 
to leave his place of employment early, at least seven times 
per month.  The examiner noted that the veteran worked full-
time for the Chicago Police Department.  

On physical examination, the veteran was in no apparent 
distress and his extremities were without clubbing, cyanosis, 
edema or rash.  The diagnosis was Raynaud's phenomenon, 
secondary to Hodgkin's chemotherapy and worsening.  

On VA orthopedic examination of the veteran's shrapnel injury 
to the left thigh, also dated in May 2003, subjective 
complaints included some weakness in his left thigh.  On 
physical examination, he had a 2x2 centimeter (cm) scar over 
the medial aspect of the left thigh and a well-healed 
anterior scar that measures 1x1 cm.  There were no ulcerative 
areas or erythema.  He did have hypersensitivity to light 
touch over the distal aspect of the scars in a 10x10 cm area.  
There was no cutaneous abnormality such as changes in the 
hair loss or hyperhidrosis associated therewith, there also 
no erythema or vascular changes noted.  He had a soft tissue 
defect of the musculature of the vastus medialis obliques 
that measured 2x2 cm and there was a palpable defect that was 
deep to the medial wound.  There was no defect in the 
anterior wound which was described as superficial.  There was 
no underlying adherence to the musculature, and there is no 
tenderness to palpation.  There was a slight decrease in the 
strength 5/5 strength in the left side, as compared to the 
right side, in the quadriceps and the leg adductors.  The 
physical examination was negative for adherence to underlying 
tissue; ulceration or breakdown of the skin; elevation or 
depression of the surface; underlying soft tissue damage; 
inflammation, edema, or keloid formation; or limitation of 
motion due to the scar.  The assessment was a 2x2 cm scar 
over the medial aspect of the left thigh and a well-healed 
anterior scar that measures 1x1 cm.  

The veteran also underwent a VA neurological examination, 
dated in May 2003.  Subjective complaints included consistent 
and persistent numbness in a patch over the anteromedial 
thigh and soreness in that area after walking.  The physician 
stated that the subjective complaints described some 
dysesthesias.  There were no complaints of weakness or 
incoordination.  On physical examination of his lower 
extremities, there was no atrophy.  There was a small scaring 
the left medial thigh; there was decreased touch and 
temperature in a patch-type distribution in the anteromedial 
thigh that extends down to the upper knee; the strength was 
normal in the lower extremities.  His reflexes were in tact 
at the knees and the ankles; his gait was normal; and he was 
able to stand on either foot alone.  There was no muscle 
involvement.  The diagnosis was very mild neuropathy 
involving his left anteromedial thigh in the distribution of 
the medial branch of the femoral nerve.  There was no effect 
on his motor function on balance.  The neuropathy was related 
to the shrapnel wound injury to the left thigh and/or 
possibly the anesthetic injections that were made after the 
injury.  There was no muscle damage found.  

Based on the May 2003 VA Compensation and Pension 
examination, the RO increased the noncompensable disability 
rating for residuals of a shrapnel wound to the left thigh to 
10 percent under Diagnostic Code 8526, the criteria for 
rating diseases of the Anterior Crural Nerve (femoral).  

Law and Regulations

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities.  The percentage 
ratings represent, as far as can practicably be determined, 
the average impairment in earning capacity resulting from 
such diseases and injuries and their residual conditions in 
civil occupations.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1, Part 4. (2003).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  

Where the question for consideration is propriety of the 
initial evaluation assigned, as it is in this case, 
evaluation of the medical evidence since the grant of service 
connection and consideration of the appropriateness of 
"staged rating" is required. See Fenderson v. West, 12 Vet. 
App. 119 (1999).  

The veteran's claims date back to August 1997.  During the 
pendency of the veteran's appeal, the rating criteria for 
evaluating diseases of the arteries and veins, including 
Raynaud's disease, were revised, effective January 12, 1998.  
See 62 FR 65207 (December 11, 1997)  (The rating criteria for 
Raynaud's disease, however, remained codified at 38 C.F.R. § 
4.104, DC 7117).  "Raynaud's disease is a vascular disorder 
marked by recurrent spasm of the capillaries and especially 
those of the fingers and toes upon exposure to cold, 
characterized by pallor, cyanosis and redness in succession, 
usually accompanied by pain, and in severe cases progressing 
to local gangrene.  The terms 'Raynaud's phenomenon' or 
'Raynaud's syndrome' are used to describe the symptoms 
associated with Raynaud's disease."  See Watson v. Brown, 4 
Vet. App. 309, 310 (1993).

The United States Court of Appeals for Veterans claims 
(hereinafter, Court) has held that where the law or 
regulations governing a claim are changed while the claim is 
pending, the version most favorable to the claimant applies 
(from the effective date of the change), absent congressional 
intent to the contrary.  See Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  

In deciding such case, the Board must determine whether the 
previous or revised version is more favorable to the veteran.  
However, if the revised version is more favorable, the 
retroactive reach of that regulation can be no earlier than 
the effective date of the change, and the Board must apply 
only the earlier version of the regulation for the period 
prior to the effective date of the change. See 38 U.S.C.A. § 
5110(g); see also VAOPGCPREC 3-2000 (2000).  Nevertheless, in 
light of the reasons set forth below, Raynaud's disease will 
be rated under the criteria in effect prior to January 12 
1998, as those criteria are more favorable.  

Prior to January 12, 1998, Diagnostic Code 7117 provided that 
a 20 percent evaluation was appropriate for Raynaud's disease 
with occasional attacks of blanching or flushing; a 40 
percent evaluation required frequent vasomotor disturbances 
characterized by blanching, rubor and cyanosis; and a 60 
percent evaluation required multiple painful, ulcerated 
areas; and a 100 percent evaluation required severe form with 
marked circulatory changes such as to produce total 
incapacity or to require house or bed confinement.  

Under the revised criteria, effective January 12, 1998, a 10 
percent evaluation is warranted when there are characteristic 
attacks occurring one to three times a week.  A 20 percent 
evaluation is warranted when there are characteristic attacks 
occurring four to six times a week.  A 40 percent evaluation 
is warranted when there are characteristic attacks occurring 
at least daily.  A 60 percent evaluation is warranted when 
there are two or more digital ulcers and a history of 
characteristic attacks.  A 100 percent evaluation is 
warranted with two or more digital ulcers plus autoamputation 
of one or more digits and history of characteristic attacks.  
According to the note following these criteria, 
characteristic attacks consist of sequential color changes of 
the digits of one or more extremities lasting minutes to 
hours, sometimes with pain and paresthesias, and precipitated 
by exposure to cold or by emotional upsets.  Further, the 
note dictates that these evaluations are for the disease as a 
whole, regardless of the number of extremities involved or 
whether the nose and ears are involved.  38 C.F.R. § 4.104, 
Diagnostic Code 7117 (2003).  

The RO granted a compensable rating for residuals of a 
shrapnel wound to the left thigh, under Diagnostic Code 8526.  
Diagnostic Code 8526 evaluates the severity of paralysis of 
the anterior crural nerve (femoral).  A 40 percent evaluation 
is assigned for complete paralysis of quadriceps extensor 
muscles.  A 30 percent disability rating is assigned for 
severe incomplete paralysis of the anterior crural nerve; a 
20 percent disability rating is assigned for moderate 
incomplete paralysis of the anterior crural nerve, and a 10 
percent evaluation is assigned for mild incomplete paralysis 
of the anterior crural nerve.  See 38 C.F.R. § 4.124a, 
Diagnostic Code 8526 (2003).  

The term "incomplete paralysis" with this and other 
peripheral nerve injuries indicates a degree of lost or 
impaired function substantially less than the type pictured 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration. 
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  38 C.F.R. 
§ 4.124a (2003).

Analysis

As state above, the regulations for evaluating Raynaud's 
disease under Diagnostic Code 7117 were revised during the 
pendency of this appeal.  The complete regulations are stated 
above.  38 C.F.R. § 4.104, Diagnostic Code 7117 (1997, 2003).  

Increased Rating for Raynaud's disease, in excess of 20 
percent, 
from August 1997 to January 1998

In November 1997, the RO granted service connection for 
Raynaud's disease, assigning a noncompensable disability 
rating, effective April 1997.  In January 2001, the RO 
increased the disability rating to 20 percent, under 
Diagnostic Code 7117.  38 C.F.R. § 4.104, Diagnostic Code 
7117 (1997).  

In the veteran's case, prior to January 12, 1998, the medical 
evidence of record is silent for symptoms such as frequent 
vasomotor disturbances characterized by blanching, rubor and 
cyanosis.  In the August 1997 medical statement from Wright-
Patterson Air Force Base it was shown that the veteran had 
infrequent episodes of cold-induced pain and swelling of the 
hands with accompanying erythema.  The symptoms were 
intermittent and infrequent, and no specific therapy was 
recommended, except for avoidance of cold exposure.  This 
evidence supports a finding that the veteran experienced no 
more than occasional attacks of blanching or flushing.  On VA 
examination, dated in October 1997, it was noted that the 
veteran experienced pain in his fingers when his fingers were 
exposed to cold temperatures.  The fingers became white and 
bluish.  He experienced swelling and may have had 
paresthesias.  The symptoms were alleviated when exposed to 
warmer temperatures.  

It is apparent that prior to January 1998, there was no 
evidence of frequent vasomotor disturbances manifested by 
rubor, cyanosis or blanching.  Therefore, from August 1997 to 
January 1998, the criteria for a disability rating in excess 
of 20 percent for Raynaud's disease were not been met.  

Increased rating for Raynaud's disease, in excess of 20 
percent, 
from January 12, 1998

Effective January 12, 1998, the rating criteria for 
evaluating Raynaud's disease under 38 C.F.R. § 4.104, 
Diagnostic Code 7117, were revised.  The complete revised 
regulations are stated above.  

In the veteran's case, effective in January 2001, the RO 
increased the noncompensable disability rating to 20 percent, 
based on the application of the criteria for rating Raynaud's 
disease in effect prior to January 12, 1998.  

In the August 1997 medical statement from Wright-Patterson 
Air Force Base it was shown that the veteran had infrequent 
episodes of cold-induced pain and swelling of the hands with 
accompanying erythema.  The symptoms were intermittent and 
infrequent, and no specific therapy was recommended, except 
for avoidance of cold exposure.  This evidence supports a 
finding that the veteran experienced occasional attacks of 
blanching or flushing.  

In February 1999, at the RO hearing, the veteran testified 
that he experienced pain and swelling when his hands were 
exposed to cold temperatures, which resulted in his hands 
turning red and then to white, and from white to blue.  He 
complained of numbness in his feet and ears.  He also 
experienced cramping in his calves.  The veteran's aunt 
testified that symptoms associated with Raynaud's disease 
occurred very frequently; however, she did not state how 
frequent, and the veteran did not maintain that these 
symptoms occurred with any particular frequency.  

On VA Examination dated in May 2003, the veteran complained 
of pain when his hands were exposed to cold temperatures and 
numbness and tingling in his hands.  It was noted that the 
veteran related that he experienced blotching, daily, as well 
as color changes from red to white, swelling and pain.  He 
stated that overall, the symptoms associated with Raynaud's 
disease, experienced in his hands, were stable; however, the 
symptom's experienced in his legs have worsened.  The 
diagnosis was worsening Raynaud's phenomenon, secondary to 
Hodgkin's disease chemotherapy.  

The veteran has not offered objective medical evidence that 
the characteristic attacks occurred at least daily, or even 6 
times a week, especially when, on physical examination, the 
examiner noted that the veteran was in no apparent distress.  
Therefore, the new criteria are inapplicable for evaluating 
Raynaud's disease.  Having determined that the new criteria 
are inapplicable, the Board must consider the old criteria, 
effective prior to January 1998.  

The Board concludes that the medical evidence of record shows 
that Raynaud's disease was getting worse.  

As stated above, under the old criteria for evaluating 
Raynaud's disease, a 40 percent evaluation required frequent 
vasomotor disturbances characterized by blanching, rubor and 
cyanosis.  The medical evidence of record did not offer 
evidence of frequent vasomotor disturbances characterized by 
blanching, rubor and cyanosis.  

Therefore, it is evident that even under the old criteria for 
rating Raynaud's disease, no more than a 20 percent 
disability rating is warranted.  

Extraschedular Rating

Extraschedular ratings are awarded in the exceptional case 
where the schedular evaluations are found to be inadequate. 
For the grant of an extraschedular evaluation, there must be 
a finding that the case presents such an unusual or 
exceptional disability picture, with such related factors as 
marked interference with employment or frequent periods of 
hospitalization, as to render impractical the regular 
schedular standards. 38 C.F.R. § 3.321(b)(1).  

The veteran related that he was employed full-time with the 
Chicago Police Department.  The record revealed that that the 
veteran believed that the symptoms associated with Raynaud's 
disease resulted in limitations at his place of employment 
and required him to depart his place of employment earlier 
than scheduled, at least seven times per month.  The veteran 
has not offered evidence tending to show any marked 
interference with his employment at the Chicago Police 
Department.  

The Board finds that the disability is not so unusual or 
exceptional as to render impractical the application of the 
regular schedular standards at any time during the pendency 
of the initial evaluation period.  38 C.F.R. § 3.321(b)(1).  
In this regard, the Board notes that Raynaud's disease has 
not necessitated frequent periods of hospitalization and 
there is no objective evidence that it has resulted in marked 
interference with his employment  

Residuals of a Shrapnel Wound to the Left Thigh

With respect to the veteran's claim for a rating, in excess 
of 10 percent, for residuals of shrapnel wound to the left 
thigh, the Board concludes that a disability rating in excess 
of 10 percent is not warranted under 38 C.F.R. § 4.124a, 
Diagnostic Code 8526 (2003).  The complete regulation is 
stated above.  

On VA orthopedic examination, dated in May 2003, the veteran 
had a well-healed scar over the medical aspect of the left 
thigh.  On physical examination, he experienced 
hypersensitivity to light touch over the distal aspect of the 
scars.  There was no underlying soft tissue damage or 
limitation of motion.  The assessment was 2x2 scar over the 
medial aspect of the left thigh and an well-healed anterior 
scar that measures 1x1 cm.  

On VA neurological examination, dated in May 2003, the 
diagnosis was very mild neuropathy involving his left 
anteromedial thigh in the distribution of the medial branch 
of the femoral nerve.  There was no effect on motor function 
or balance.  There was no muscle damage found.  

When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  38 C.F.R. 
§ 4.124a.  Based on the assessment of the VA examiner who 
concluded that only very mild neuropathy was present, the 
Board concludes that residuals of a shrapnel wound to the 
left thigh are no more than mild.  Therefore, a disability 
rating in excess of 10 percent is not warranted.  

Extraschedular Rating

The record does not reflect that the residuals of the 
shrapnel wound to the left thigh are productive of marked 
interference with his ability to maintain employment.  The 
Board therefore finds that further consideration or referral 
of this matter under the provisions of 38 C.F.R. § 3.321 is 
not necessary or appropriate.  


ORDER

Entitlement to an increased rating, greater than 20 percent, 
for Raynaud's disease is denied.  

Entitlement to an increased rating, greater than 10 percent, 
for residuals of a shrapnel wound to the left thigh is 
denied.  



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



